DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions and Status of Claims
Receipt of Arguments/Remarks filed on 06/14/2022 is acknowledged. Applicant's group and species election with traverse is acknowledged.  
Applicant elected Group I, encompassing Claims 1-6, drawn to a method of for treating a subject having a bacterial infection comprising administration of an effective amount of nanoparticles containing a compound, Cu3Cl(SR)2, where R is -CH2CH2NH2, and exposing the compound to radiation. Applicant elected the species of bacteria to be Methicillin-resistant Staphylococcus aureus (MRSA), and the source of radiation to be ultraviolet (UV) light. After consideration and search, the Examiner withdraws the election requirement for the radiation source as UV radiation was found to be co-extensive with the other radiation sources instantly claimed.
Applicant traverses the restriction and election requirements on the ground that there has been no showing that it would be a serious burden to search and examine the three groups together.
The argument that the Office has failed to establish an undue search burden is unpersuasive. Note, at p. 4 of the previous Office Action, stating that the inventions require a different field of search that would require searching different classes/subclasses, or electronic sources, or employing different search strategies and queries because Group II is drawn to method of treating an infected wound, which can be any type of wound including for example lacerations, deep gunshot wounds etc., and Group III is drawn to method that requires an organic acid instead of irradiation. The claims encompass methods that have been shown to be patentably distinct according to the requirements of 35 U.S.C. 121 and MPEP §800, as well as the fact that each clearly requires different fields of search due to the divergent subject matter. Regarding the species election requirement, as laid out in p. 5 of the Office Action, the species are independent or distinct because the organic acids, bacteria, and radiation sources are disparate in structure, function and/or chemical properties such that a comprehensive search for one such compound, bacterium, and radiation source would not necessarily result in a comprehensive search for any one or more other claimed species within the same structural genus because of the unique chemical structure and features thereof. As such, search and examination circumscribing all of the claimed species would be unduly burdensome.  As a result, Applicant’s allegation that there is no undue search burden fails to be persuasive in establishing that examination of all pending claims would not require excessive or undue effort. 
Lastly, Applicant fails to advance any reasons, aside from Counsel's own opinion, to support their allegation that examination of all of the species together would not impose an undue burden. In the absence of such reasons, the Examiner defers to the reasoning already provided in the Office Action dated 06/14/2022 to support the propriety of the required restriction and species elections and maintains that the requirement for restriction and election is proper. Therefore, for the reasons above and those made of record at p. 2-5 of the previous Office Action dated 06/14/2022, the requirement remains proper and is hereby made FINAL.
Claims 7-20 are withdrawn pursuant to 37 C.F.R. 1.142(b) as being drawn to non-elected subject matter. Accordingly, Claims 1-6 correspond to the elected subject matter and are herein acted on the merits.
Priority
This application, 16901602, filed 06/15/2020 Claims Priority from Provisional Application 62861876, filed 06/14/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 step b) recites “at a wavelength that actives the compound.” The Examiner believes the Applicant meant “at a wavelength that activates the compound.”  Additionally, “Gram-positive” in claim 2 should not be capitalized.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-6 are directed to a method of treating a subject having a bacterial infection comprising the steps of administering a copper-cysteamine nanoparticles and exposing the compound to radiation. The recitation of “bacterial infection” appears to indicate that the composition would be applicable for all types of bacteria. The recitation of “administering” appears to encompass all types of administration However, the specification provides insufficient written description to support the genus encompassed by the claim. Note: MPEP 2163. The MPEP states that written description for a genus (for example, administration) can be achieved by a representative number of species within a broad generic. It is unquestionable that the claim(s) are broad and generic with respect to all possible bacteria encompassed by the claims: all gram positive and gram-negative; and the recitation of administration would encompass all forms including via transdermal patch, topical spray, intranasal, oral, injection, etc. In the instant case, however, the specification does not disclose a sufficient variety of species to reflect these variances in the genus. The specification does not provide sufficient descriptive support for the myriad of bacteria and forms of administration embraced by the claims. Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision. See MPEP 2163.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “treating a subject having a bacterial infection”.  This preamble is different from treating a bacterial infection in a subject.  For example, it is unclear to the Examiner if the treatment would be applicable to a subject experiencing Streptococcal pharyngitis or “strep throat”, if it would be useful for treating urinary tract infections. The claims encompass treating a subject having a bacterial infection and suffering from high fever. Aspirin or ibuprofen can treat the fever but not the bacterial infection.  As such, the metes and bounds of the claim is unclear and the claim is rejected. Clarification is required.  All claims depending from Claim 1 are also rejected.
	Claim 5 is indefinite for reciting “amount of compound…from about 1 µM to about 100 µM”, because the recitation of the molar range indicates concentration and not amount.  As such, a person skilled in the art would not know what amount to use because it would depend on the volume of the solution desired and/or the weight of the subject.  As such, the claim is indefinite and rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (Polyhedron 85 (2015) 239- 245), hereinafter Ahmad, in view of Liu et al. (Scientific Reports, 7, 9290, 2017), hereinafter Liu, as evidenced by Attie et al. (World J Gastroenterol 2014 October 14; 20(38): 13930-13935).
Applicants Claim
Applicants claims a method of treating a subject having a bacterial infection comprising administering an effective amount of nanoparticles containing a compound Cu3Cl(SR)2, where R is -CH2CH2NH2, and exposing the compound to a photoactivating amount of electromagnetic radiation at a wavelength that activates the compound; wherein the source of radiation is chosen from ultra violet rays, microwave radiation, an X-ray source, a gamma-ray source, a beta ray source, a source of proton emission, a source of electron emission, or a source of neutron emission; wherein the amount of the compound is 1-100 µM.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Ahmad describes the study of antimicrobial properties of copper complexes of cysteamine, cysteine and 2-mercaptonicotinic acid (see structures and naming in Scheme 1 below). Ahmad teaches obtaining the copper cysteamine complex by reacting Cym-H with CuCl (p. 240, Section 2.1). Ahmad teaches that Copper (I) compounds show short Cu-Cu contacts which results in the formation of oligomer and polymer networks that impart stability to complexes. Ahmad teaches that the complexes, [Cu(Cym-H)CI] and [Cu(Mnt)] showed remarkable activities against two gram-negative bacteria (Escherichia coli, Pseudomonas aeruginosa); [Cu(Cym-H)CI] was also active against yeasts (Candida albicans, Saccharomyces cerevisiae); [Cu(Cym-H)CI] and [Cu(Mnt)] were moderately active against mold (p. 243, Section 2.4).

    PNG
    media_image1.png
    165
    450
    media_image1.png
    Greyscale


Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Ahmad does not expressly teach administering CuCl(SR)2-containing nanoparticles to a subject having a bacterial infection.
Liu teaches the investigation of copper cysteamine nanoparticles as a new type of radiosensitizers for colorectal carcinoma treatment (Title). Liu teaches the synthesis of Cu-Cy particles (Materials and Methods).  Liu describes copper cysteamine (Cu-Cy) as photosensitizer and radiosensitizer that can be activated by light, X-ray and microwave to produce singlet oxygen for cancer treatment. Liu relates the study of the killing mechanism of Cu-Cy nanoparticles on cancer cells, by treating cancer cells with Cu-Cy nanoparticles, and showing that X-ray activated Cu-Cy nanoparticles kill SW620 cancer cells by inducing apoptosis and autophagy in a dose-dependent manner (Abstract; entire p. 4). The Cu-Cy of Liu encompasses the instantly claimed  copper-cysteamine having the formula: Cu3Cl(SR)2 wherein R is -CH2CH2NH2 per the disclosure (p. 4, lines 23-32).
As such, the combination of Ahmad and Liu renders Claims 1 and 4 obvious. 
Regarding Claim 5, Liu teaches the different concentrations of Cu-Cy (mg/L) tested in treating cells, and the Examiner calculates the concentration to overlap with the instantly claimed concentration. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ahmad and Liu to arrive at the instantly claimed method. Both Ahmad and Liu teach copper cysteamine compounds. Ahmad comprehends the  antimicrobial properties of copper cysteamine against gram-negative bacteria. Liu has taught the usefulness of copper cysteamine nanoparticles as a new type of radiosensitizers for colorectal carcinoma treatment, killing cancer cells. It is well-known that cancer patients have lowered immune system and bacterial infection could impact their chances of survival.  See Attie et al. as evidence. As such, a skilled artisan would have been motivated to treat subjects/patients with cancer with copper cysteamine of Liu or Ahmad because Cu-Cy has antibacterial properties and kills cancer cells. 
Regarding the claimed limitation of administering the compound more than once in Claim 6, determining the optimal number of administrating the composition is routine experimentation. The motivation arises from “the normal desire of scientists or artisans to improve upon what is already generally known” (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382) through routine experimentation. (MPEP 2144.05 IIA and B).  As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to determine the effective number of treatments.  A skilled artisan would start with a one-time treatment, and depending on multiple factors, e.g. recurrence, severity of infection etc., one would modify the number of times of administrating to the subject.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad in view of Liu, as applies to Claim 1 above, and in further view of Shreshta et al. (PLoS ONE 12(10): e0186169), hereinafter Shreshta.
Applicants Claim
Applicants claims a method above; wherein the bacteria is gram-positive Streptococcus pyrogenes, Streptococcus agalactiae, Streptococcus faecalis, Streptococcus pneumoniae, Staphylococcus aureus, Methicillin-resistant Staphylococcus aureus, and Enterococcus faecalis; wherein the compound is administered more than once. 

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Ahmad and Liu have been set forth supra. 

Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Ahmad and Liu are silent on the gram positive bacteria, particularly MRSA.
Shreshta is in the same field of interest and teaches cysteamine-mediated clearance of antibiotic resistant pathogens in human cystic fibrosis (CF) macrophages (Title). Shreshta teaches that cysteamine is a transglutaminase-2 (TG2) inhibitor and caused direct bacterial growth killing of live B. cenocepacia, B. multivorans, P. aeruginosa and MRSA (Abstract). Shreshta contemplates that cysteamine may be an effective adjunct to antibiotic regimens in CF. Shreshta recites that cysteamine has direct antimicrobial properties against common CF pathogens with a range of minimal inhibitory concentrations (MIC) (p. 6, Results section).  Shreshta also teaches that cystic fibrotic mice demonstrate elevated TG2 which can be reduced by cysteamine (p. 7, bottom paragraph).
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Similar to Ahmad, Shreshta recognizes the antibacterial properties of cysteamine, and shows its activity against MRSA. Similar to Liu, Shreshta has taught the treatment of patients with deficient immune response, i.e. CF patients, with cysteamine (p. 12, Discussion). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Shreshta with Ahmad and Liu, and use Cu-Cy in treating bacterial infections including gram-positive bacteria such as MRSA. One would have been motivated to do so with reasonable expectation of success because Shreshta has shown direct growth inhibition of MRSA by cysteamine, and Ahmad has shown Cu-Cy to be active against different pathogens including gram-negative bacteria, yeasts, and molds (Ahmad, Section 2.4). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Cancer Biology & Therapy 2019, 20, 6, 812–825), hereinafter Huang, in view of Ahmad in view of Liu et al. (Scientific Reports, 7, 9290, 2017), hereinafter Liu, as evidenced by Attie.
Applicants Claim
Applicants claims a method of treating a subject having a bacterial infection comprising administering an effective amount of nanoparticles containing a compound Cu3Cl(SR)2, where R is -CH2CH2NH2, and exposing the compound to a photoactivating amount of electromagnetic radiation at a wavelength that activates the compound; wherein the source of radiation is chosen from ultra violet rays, microwave radiation, an X-ray source, a gamma-ray source, a beta ray source, a source of proton emission, a source of electron emission, or a source of neutron emission; wherein the amount of the compound is 1-100 µM.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Huang reports the anti-HCC effects of copper-cysteamine nanoparticles (Cu-Cy NPs) as a new type of photosensitizers (Abstract).  Huang teaches that Cu-Cy NPs are highly crystalline, includes two different Cu atoms–Cu(1) and Cu(2) (both Cu+), which bind to 4 and 3 other atoms Cu-Cy NPs can display intense photoluminescence (p. 813, L. Col.) Huang teaches the preparation of the Cu-Cy nanoparticles which reads on the instantly claimed nanoparticles, and that tumor-bearing mice were injected with Cu-CY NPs at 1 mg/mL for three consecutive days (Materials and Methods).  In UV group, 5 min of UV was applied. Thus, Huang renders features of Claims 1 and 4-6 obvious.

Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Huang does not expressly teach administering the Cu-Cy nanoparticles to a subject having a bacterial infection.
Ahmad cures the deficiencies of Huang. The teachings of Ahmad have been set forth supra.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Ahmad to Huang and use the Cu-Cy to treat bacterial infections in infected subjects. Both Ahmad and Huang teach copper cysteamine compounds. Ahmad comprehends the antimicrobial properties of copper cysteamine against gram-negative bacteria. Huang has taught the usefulness of copper cysteamine nanoparticles as a new photosensitizer for anti-hepatocellular carcinoma, causing tumor cell death. It is well-known that cancer patients have lowered immune system and bacterial infection could impacts their chances of survival.  See Attie et al. as evidence. As such, a skilled artisan would have been motivated to treat subjects/patients with cancer with copper cysteamine of Huang or Ahmad because Cu-Cy has antibacterial properties and kills cancer cells. 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ahmad, as applies to Claim 1 above, and in further view of Shreshta.
Applicants Claim
Applicants claims a method above; wherein the bacteria is gram-positive Streptococcus pyrogenes, Streptococcus agalactiae, Streptococcus faecalis, Streptococcus pneumoniae, Staphylococcus aureus, Methicillin-resistant Staphylococcus aureus, and Enterococcus faecalis; wherein the compound is administered more than once. 

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
The teachings of Huang and Ahmad have been set forth supra. 

Ascertainment of the difference between the prior art and the claims
(MPEP §2141.02)
Ahmad and Huang are silent on the gram positive bacteria, particularly MRSA.
The teachings of Shreshta regarding gram-positive bacteria and MRSA have been set forth above.
Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
Similar to Ahmad, Shreshta recognizes the antibacterial properties of cysteamine, and shows its activity against MRSA. Similar to Huang, Shreshta has taught the treatment of patients with deficient immune response, i.e. CF patients, with cysteamine (p. 12, Discussion). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to  combine the teachings of Shreshta with Ahmad and Huang, and use Cu-Cy in treating bacterial infections including gram-positive bacteria such as MRSA. One would have been motivated to do so with reasonable expectation of success because Shreshta has shown direct growth inhibition of MRSA by cysteamine, and Ahmad has shown Cu-Cy to be active against different pathogens including gram-negative bacteria, yeasts, and molds (Ahmad, Section 2.4). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion

No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616